DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kobayashi (US 2011/0162790A1).
With respect to claim 1, Kobayashi teaches a bonding apparatus that mounts an electronic component (abstract; and paragraph 50) on a substrate or another electronic component, comprising: a bonding unit, includes: a bonding surface, detachably holding the electronic component via a film (T), and a heat source (heat block 35), supplying heat to the bonding surface (figures; and paragraphs 36 and 42); a film supply unit (21) which supplies the 
With respect to claim 5, Kobayashi teaches a base (table 20) to which the bonding unit and the film supply unit are attached, and which is rotatable around a normal direction of the bonding surface (note that tables are physically rotatable). 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kurosawa et al. (US 2005/0205204A1) (hereafter Kurosawa).
With respect to claim 1, Kurosawa teaches a bonding apparatus that mounts an electronic component (W/C) on a substrate or another electronic component (figures), comprising: a bonding unit, includes: a bonding surface, detachably holding the electronic component via a film (T), and a heat source (34/47), supplying heat to the bonding surface (Figures; and paragraphs 50 and 52); a film supply unit (33/36) which supplies the film along the bonding surface; a peeling (17/105) member which is capable of entering between the film and the bonding surface (figures; and paragraph 6, 45, 53, 68, 73, and 85); and a drive unit which moves the peeling member between the film and the bonding surface to separate the film from the bonding surface (note that the movement of peeling member 17/105, as depicted in the figures, intrinsically requires a drive unit). 
With respect to claim 5, Kurosawa teaches a base (table 20) to which the bonding unit and the film supply unit are attached, and which is rotatable around a normal direction of the bonding surface (note that tables are physically rotatable). 




Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735